Citation Nr: 0511792	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  93-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for a psychiatric disability.  His 
claim was first presented to the Board in May 1994, at which 
time it was remanded for additional development.

The claim was returned to the Board and in a July 1995 
decision, the veteran's claim was denied.  He then filed an 
appeal with the U.S. Court of Appeals for Veterans Claims 
(Court).  With the consent of the Court, the veteran's 
representative and the VA's General Counsel moved to remand 
the case to the Board.  In an April 1997 action, the Board 
returned the claim to the RO for further development.  The 
claim was then returned to the Board in December 1998, at 
which time it was sent for an independent medical opinion.

After the independent medical opinion was obtained, the Board 
denied the veteran's claim in November 1999.  The veteran 
again appealed to the Court, and in March 2001, the Court 
vacated the Board's November 1999 decision, and remanded the 
veteran's claim for compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).

There is a report of contact form in the claims folder dated 
June 2001, showing that the Board called the veteran to 
clarify whether or not he wanted a personal hearing. The 
veteran clarified that he did not want a hearing, and wished 
for the Board to proceed.

The Board denied the veteran's claim in August 2001, and in 
August 2003, the Court vacated and remanded the Board's 
decision.

In November 2004, the Board remanded the case to the RO for 
readjudication of the veteran's claim pursuant to the new 
interpretation of the law regarding the presumption of 
soundness.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder was not noted when he 
was examined and accepted for service.

2.  The record includes clear and unmistakable evidence 
demonstrating that the veteran had a pre-existing psychiatric 
disorder at the time he entered active military service.

3.  The record does not include clear and unmistakable 
evidence that the veteran's schizophrenia was not aggravated 
in service.


CONCLUSION OF LAW

The veteran's schizophrenia was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Private medical records indicate the veteran was admitted to 
Medfield State Hospital in April 1977 on a voluntary basis 
for psychiatric treatment.  He was "very deluded and 
completely wrapped up in a paranoid world of his own."  He 
consistently reported that people were watching him and 
accusing him of things. With medication, the veteran 
improved, and he was discharged in May 1977 with a diagnosis 
of schizophrenia, paranoid type, with a history of drug and 
alcohol abuse.

The veteran was readmitted to Medfield State Hospital in July 
1977 with paranoid schizophrenia and potentially suicidal 
ideation.  The veteran had discontinued his prior medication 
and become increasingly paranoid.  Initially, he refused all 
medication, and felt he was being followed by the police.  He 
sought refuge at the hospital, and suggested he might murder 
someone if released.  He gradually improved with medication, 
and was released for outpatient therapy in October 1977. His 
discharge diagnosis was schizophrenia, paranoid type.

In June 1978 the veteran was returned to Medfield State 
Hospital following a violation of his parole.  He had also 
escaped from a New York hospital.  He was treated and 
discharged to his home in July 1978.  His diagnosis was 
chronic schizophrenia, in partial remission, with alcohol 
addiction.

The veteran was hospitalized at St. Elizabeth's Hospital from 
August to October 1978, following an arrest for breaking a 
window.  He told the police he wanted to die.  His current 
condition was noted to be an exacerbation of his mental 
illness from April 1977 or prior.  At the time of admission, 
the veteran was delusional, and appeared to be responding to 
hallucinatory voices.  He admitted to multiple drug use.  He 
was diagnosed with schizophrenia, paranoid type, and was 
released in October 1978.

From November 1979 to January 1980, the veteran was 
hospitalized at Bridgewater State Hospital for treatment of a 
psychiatric disorder.  The admitting psychiatrist noted a 
long history of psychosis.  Upon admission, the veteran 
exhibited some thought blockage with loose associations.  His 
affect was bland and blunted. Chronic schizophrenic disorder 
was diagnosed.  He would likely require long-term 
hospitalization, due to his marked deterioration in the past 
several years, according to the medical records.

In January 1980, the veteran was transferred under court 
order to Medfield State Hospital.  Initially, he was 
described as "overtly psychotic", and appeared to be 
responding to voices.  He physically assaulted another 
hospital patient, and verbally assaulted the hospital staff.  
However, with treatment the veteran's behavior improved, and 
he could be discharged in June 1980.  His diagnosis was 
chronic schizophrenia, paranoid type, and his prognosis was 
fair.  His follow-up care plan included medication and 
outpatient therapy.

At the time he was evaluated for military service in July 
1980, the veteran denied any history of nervous trouble of 
any sort, and did not report his prior hospitalizations for 
psychiatric disabilities.  No psychiatric disability was 
noted on admission, and he began service that same month.  A 
November 1980 clinical treatment note states the veteran was 
seen at a military mental health clinic in Germany, but "no 
evaluation [was] made."  However, he was given an early 
discharge in February 1981, and at that time reported a 
history of a number of medical problems, including depression 
and excessive worry, and nervous trouble. He admitted to 
prior treatment for paranoia, schizophrenia, and social and 
sexual problems, with several prior hospitalizations.  The 
veteran's January 1981 service separation medical examination 
report listed the "Baulmholder [Germany] Military Community" 
as the examining facility, and indicated the veteran had 
prior governmental service with the "State Dept. of Mental 
Health."  The veteran's DD-214 lists "Failure to maintain 
acceptable standards for retention (EDP)" as the reason for 
separation, and the veteran was afforded an expeditious 
discharge.

Following his separation from service, the veteran was again 
hospitalized at Medfield State Hospital in March 1981.  He 
was agitated, paranoid, and refused all treatment.  He 
improved over time and was discharged in January 1982 with a 
diagnosis of chronic paranoid schizophrenia.

The veteran returned to Medfield State Hospital in January 
1984 for involuntary hospitalization.  He was angry, 
threatening to others, and ignoring his personal care and 
hygiene.  He refused all treatment for the first several 
months of his hospitalization, and was observed talking to 
himself on several occasions.  Finally, he began to respond 
to treatment, and he was discharged in January 1985 to 
outpatient care.

In May 1985, the veteran was admitted to Quincy Mental Health 
Center with a diagnosis of chronic undifferentiated 
schizophrenia.  He was treated with medication and 
psychotherapy, and left the hospital that same month to enter 
Medfield State Hospital.  After his discharge from Medfield, 
he was readmitted to Quincy in July 1985 with paranoid 
thoughts and feelings of persecution.  Diagnosis was again 
chronic paranoid schizophrenia.  He was discharged that same 
month, with ongoing medication.  A few days later, he 
returned to Quincy with suicidal thoughts and an inability to 
take care of himself.  The diagnosis of chronic paranoid 
schizophrenia was continued.  In August 1985, he was again 
transferred to Medfield State Hospital.  He was discharged 
from this facility in December 1985 with a diagnosis of 
chronic paranoid schizophrenia.

He was again briefly hospitalized at Medfield in March 1987 
upon recommendation of family members, who attested the 
veteran was unable to care for himself.  He was responding to 
internal stimuli, and was again diagnosed with paranoid 
schizophrenia.  He was discharged that same month, with a 
recommendation to seek outpatient care.

In April 1987, the veteran was readmitted to Bridgewater 
State Hospital on transfer from a correctional institution.  
He was initially arrested on charges of breaking and 
entering.  At Bridgewater, the veteran was physically violent 
with fellow patients and staff.  At times he refused 
medication. A diagnosis of chronic paranoid schizophrenia was 
given.  He was transferred in December 1987 to Medfield State 
Hospital.  Treatment continued at this facility until 
February 1988, when the veteran was discharged.

The veteran returned to Quincy Mental Health Center in June 
1990, again for treatment of his chronic paranoid 
schizophrenia.  He continued to report paranoid 
symptomatology, and refused to cooperate with treatment.  
However, he eventually became compliant with treatment until 
he left the hospital in August 1990.

The local police returned the veteran to Medfield State 
Hospital in October 1990 after being observed engaging in 
bizarre behavior.  He signed himself out of the hospital that 
same month.

From April to May 1991, the veteran was hospitalized at 
Quincy Mental Health Center.  He was suspicious, very 
agitated, and paranoid, with severe thought blocking.  He 
appeared to be responding to internal stimuli. An acute 
exacerbation of chronic schizophrenia, paranoid type, was 
diagnosed.  His Global Assessment of Functioning score was 
45.  He was discharged for transfer to Medfield State 
Hospital.  At Medfield he was diagnosed with chronic 
undifferentiated schizophrenia and discharged in June 1991.

The veteran was again afforded hospitalization at the Quincy 
Mental Health Center in April 1992 after excessive alcohol 
use and the voicing of homicidal threats to family members.  
A diagnosis of chronic paranoid schizophrenia was again 
given. His Global Assessment of Functioning score was 50 at 
that time.  He was discharged that same month.

In May 1992, the veteran filed a claim for service connection 
for a psychiatric disability, identified as schizophrenia, 
with a date of onset of November 1978.  In an August 1992 
rating decision, the RO determined there was no evidence the 
veteran's psychiatric disability, which pre-existed his 
service, was aggravated therein.  Service connection was 
denied.  A notice of disagreement was received in September 
1992.  He was sent a statement of the case in November 1992, 
and filed a VA Form 9 substantive appeal that same month.  
The Board initially reviewed the claim in May 1994, and 
remanded it for additional development.

In June 1994, the RO sent a letter of inquiry to the Social 
Security Administration asking for the veteran's records, 
since he applied for and apparently was awarded Supplemental 
Social Security payments.

The veteran's claim was returned to the Board in July 1995, 
at which time service connection for a psychiatric disability 
was denied.  The veteran filed an appeal to the U.S. Court of 
Veterans Appeals (Court).  With the consent of the Court, the 
veteran's representative and the VA's General Counsel moved 
to remand the case to the Board.  The Board subsequently 
returned the case to the RO in April 1997 for additional 
development, including an order that the RO directly contact 
the sources of treatment specified by the veteran.

In December 1995, the veteran filed a personal statement 
claiming that at the time of his entrance into the service, 
his psychiatric disability had stabilized, but the stresses 
of military life aggravated it such that he had to be 
discharged.  The veteran has also submitted his arrest 
record, which contained several arrests for such offenses as 
public drunkenness, vandalism, and breaking and entering.  He 
argued that because he had no arrests for disruptive behavior 
prior to his military service, this is evidence of 
aggravation in service of his psychiatric disability.

In a September 1996 statement, the veteran wrote that he was 
evaluated and hospitalized for a psychiatric disability while 
on active duty and stationed in Germany.

The veteran was afforded hospitalization at Pembroke Hospital 
in December 1996 after being found walking the streets 
yelling at people.  He was diagnosed with chronic 
undifferentiated schizophrenia and was not compliant with his 
medication. He resumed his medication and was released that 
same month.

The veteran filed a September 1997 statement with the RO 
stating all his hospitalization records have been collected 
and associated with his file.

In July 1998, the veteran was afforded a psychiatric 
examination by the VA.  The examining physician reviewed the 
veteran's medical history, including his many hospitalization 
records.  The veteran was also interviewed.  On this 
occasion, the veteran stated he did not receive any 
additional treatment for a psychiatric disability while 
stationed in Germany, contradicting his earlier statements.  
He stated that he only spoke with this commanding officer 
about his problems while in Germany. The doctor examined the 
veteran and diagnosed chronic paranoid schizophrenia, with a 
current Global Assessment of Functioning score of 35.  In the 
examiner's opinion, "it is very clear" the veteran's 
schizophrenia preceded service by at least three years.  It 
is also "unlikely" that his mental illness was aggravated in 
the service to any degree more than had he not been inducted.

The National Personnel Records Center reported in August 1998 
that no further service medical records were available 
concerning this veteran.  No records were found of treatment 
for any psychiatric disability while on active duty.

Records have also been received from the Norwell Visiting 
Nurse Association.  The veteran has received intermittent 
visits from this medical care provider since early 1992 to 
the present.  These visits have generally been for the 
administration of medication. Dr. D. S. serves as the 
veteran's physician overseeing his treatment.

In September 1998, the Social Security Administration was 
contacted regarding the veteran's Social Security benefits, 
and Social Security personnel reported that no medical 
records were available concerning the veteran.

The claim was returned to the Board in April 1999, at which 
time it was sent to an independent medical examiner for a 
medical opinion.  In a May 1999 statement, Dr. H. K., 
Associate Professor of Psychiatry, provided his analysis of 
the veteran's psychiatric disability.  Dr. K. reviewed the 
medical record and concluded the veteran had a clearly 
established psychiatric disability at the time he entered 
active military service.  During service, he appeared to have 
an acute exacerbation of his previously existing chronic 
schizophrenia; however, the evidence did not indicate that 
this service affected the "course, prognosis, or severity" of 
the veteran's psychiatric illness.  The veteran's problems 
after service reflected his noncompliance with prescribed 
medications, and a trend known as "downward drift," in which 
progressive alienation from such support networks as family 
and friends results in the chronically mentally ill living 
progressively more marginal lives.

A statement from the veteran's authorized representative 
dated in August 2004 along with a letter from J.M., Ph.D., 
dated in August 2004 indicated that the evidence of record 
did not rebut the presumption of soundness contained in 38 
U.S.C. § 1111.  The letter from J.M., Ph.D., indicated that a 
review of the file was done and he opined that the veteran's 
schizophrenia clearly existed prior to service and that the 
veteran's illness worsened during the time he spent in the 
Army.  It was noted "Why else would the veteran have been 
held at Medfield State Hospital for nearly a year after 
discharge when he had made a more rapid recompensation five 
times before service?"

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in August 
1992, it is determined that she is not prejudiced by such 
failure.  

In March 2001, the Court vacated the Board's November 1999 
decision, and remanded the veteran's claim for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).

By correspondence received in June 2001, the veteran 
indicated that he had no further evidence to submit to his 
file and wished to waive the 90-day period that the Board set 
for additional evidence submission in their June 2001 letter 
to the veteran.

There is a report of contact form in the claims folder dated 
June 2001, showing that the Board called the veteran to 
clarify whether or not he wanted a personal hearing. The 
veteran clarified that he did not want a hearing, and wished 
for the Board to proceed.

A Board decision was issued in August 2001, and in August 
2003, the Court vacated and remanded the Board's decision.

In August 2004, the Board received a statement from the 
veteran's authorized representative along with a letter from 
J.M., Ph.D., dated in August 2004.  In November 2004, the 
Board remanded the case to the RO for readjudication of the 
veteran's claim pursuant to the new interpretation of the law 
regarding the presumption of soundness.  A supplemental 
statement of the case was issued in March 2005.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service. 
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (c) (2004).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where a pre- 
service disability underwent an increase in severity during 
service.  This includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2004)

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VAOPGCPREC 3-2003 held that the claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was determined that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  Regarding 
the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Analysis

While the veteran was not found to have a psychiatric 
disability at the time of the July 1980 entrance examination, 
additional medical records have indicated a prior history of 
psychiatric treatment, detailed above.  Specifically, he was 
hospitalized at private medical facilities in April 1977, 
June 1978, August 1978, November 1979, and January 1980 for 
mental health treatment.  His diagnoses included chronic 
paranoid schizophrenia and alcohol addiction.  These numerous 
hospitalization reports, summarizing extensive testing and 
evaluation of the veteran within a clinical setting 
constitute clear and unmistakable evidence that the veteran's 
psychiatric disability existed prior to service.  See Doran 
v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the question 
becomes whether the veteran's preexisting psychiatric 
disability was aggravated by service.

The service medical records reflect that the veteran was seen 
at a mental health clinic in November 1980, and the service 
records include references to depression and excessive worry.  
However, the veteran's DD-214 indicates he was discharged for 
"failure to maintain acceptable standards for retention," but 
does not otherwise indicate a psychiatric disability was 
incurred or aggravated at that time.  Subsequent to his 
February 1981 service separation, the veteran has received 
extensive treatment for psychiatric disabilities. 

The veteran's claim has been referred to two medical experts 
for evaluation of possible aggravation in service.  In July 
1998, the veteran was afforded a VA psychiatric examination, 
and the examining physician reviewed the veteran's medical 
history, including his many hospitalization records.  The 
veteran was also interviewed.  The doctor examined the 
veteran and diagnosed chronic paranoid schizophrenia, with a 
current Global Assessment of Functioning score of 35.  In the 
examiner's opinion, "it is very clear" the veteran's 
schizophrenia preceded service by at least three years.  It 
is also "unlikely" that his mental illness was aggravated in 
the service to any degree more than had he not been inducted.  
Because the examiner's wording of his conclusion was 
imprecise, the case was referred to an independent medical 
examiner in April 1999.  In a May 1999 statement, Dr. H. K. 
provided his analysis of the veteran's psychiatric 
disability.  After reviewing the medical record, he concluded 
the veteran had a clearly established psychiatric disability 
at the time he entered active military service.  He noted 
that during service, the veteran appeared to have an acute 
exacerbation of his previously existing chronic 
schizophrenia; however, the evidence did not indicate that 
this service affected the "course, prognosis, or severity" of 
the veteran's psychiatric illness.  He noted that the 
veteran's problems after service reflected his noncompliance 
with prescribed medications, and a trend known as "downward 
drift," in which progressive alienation from such support 
networks as family and friends results in the chronically 
mentally ill living progressively more marginal lives.

A letter from J.M., Ph.D., dated in August 2004 indicated 
that a review of the file was done.  Dr. J.M. stated that, in 
his opinion, the veteran's schizophrenia clearly existed 
prior to service and that the veteran's illness worsened 
during the time he spent in the Army.  

In view of the opinion of Dr. J.M., the record includes 
conflicting medical reports with regard to whether the 
veteran's psychiatric disability increased in severity beyond 
the normal progress of the disease in service.  Weighing the 
evidence is not a simple process of counting the number of 
reports for and against, especially when the requirement is 
"clear and unmistakable" evidence.  As noted by the United 
States Court of Appeals for Veterans Claims in Vanerson v. 
West, 12 Vet. App. 254, 261, (1999),  the standard of proof 
for rebutting the presumption of soundness is not merely 
cogent and compelling evidence, but rather, evidence that is 
"undebatable."

Dr. J.M.'s opinion must be given considerable weight, as it 
is based on a detailed account of the veteran's history.  In 
view of this opinion, despite the two opinions to the 
contrary, the evidence is not undebatable as to whether the 
veteran's disability increased beyond the natural progress of 
his disease in service.  Under these circumstances, it must 
be concluded that the presumption of soundness is not 
rebutted.  Accordingly, the record establishes that the 
veteran's schizophrenia was aggravated in service and the 
grant of service connection is warranted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


